COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:      G. Wesley Urquhart, G. Wesley Urquhart, P.C. and Mary Elizabeth
                          Urquhart v. Richard Stephen Calkins, Individually and as Agent-in-
                          Fact, for Mary Olive Calkins, and Michael Easton

Appellate case number:    01-17-00256-CV

Trial court case number: 2011-21236

Date motion filed:        January 14, 2019

Trial court:              61st District Court of Harris County

       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court

Panel consists of Justices Higley, Kelly, and Landau.



Date: __August 6, 2019__